Little, J.
The court properly construed the instrument relied on by the plaintiff as a bill of sale passing title. This being so, and the evidence demanding a finding in his favor, the court committed no error in directing the jury to find accordingly ; and it was not error as against the defendant to instruct the jury to relieve the defendant of the cost in the case.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.

Trover. Before Judge Proffitt. City court of Elberton. October 9, 1901.
W. D. Tutt & Son, for plaintiff in error
I. C. VanDuzer and J. N. Worley, contra.